Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Melanie Sue Knighten, Appellant                       Appeal from the 102nd District Court of
                                                      Bowie County, Texas (Tr. Ct. No.
No. 06-20-00044-CR         v.                         13F0483-102).      Memorandum Opinion
                                                      delivered by Justice Burgess, Chief Justice
The State of Texas, Appellee                          Morriss and Justice Stevens participating.



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of jurisdiction. Therefore, we dismiss the appeal.
       We note that the appellant, Melanie Sue Knighten, has adequately indicated her inability
to pay costs of appeal. Therefore, we waive payment of costs.


                                                      RENDERED MAY 5, 2020
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk